The facts as shown by the affidavit of Loyal E. Knappen, one of the counsel for defendant Lyon, Aledas the basis for said motion were:
a — That on July 11,1895, a Anal decree in favor of the defendant Lyon was entered.
6 — That on August 12, 1895, separate claims for appeal were Aled in behalf of complainant and of Sybrant Wesselius and of Daniel E. Corbitt, sureties on complainant’s bond for costs, and seven days later bonds on such appeals were Aled; that the fee required by law to be paid to the register in chancery has not been paid, nor has said officer made return of either of said appeals.
c — That on October 9, 1895, an order was made extending the time for settling a ease on appeal for thirty days from said date, but no ease had been settled or further extension of time for that purpose been granted.
d — That neither of said appeals had been perfected; that the time for so doing had expired, and that asdeponent was informed and believed, said appeals had been abandoned.
e — That on or about January 15, 1896, affiant applied to complainant’s solicitor for his consent to the dismissal of said appeals in order to save the making of application therefor; that he gave consent upon condition that the decree for costs, entered against complainant and his sureties on his bond for costs, be discharged, and signed a stipulation to that effect, but said stipulation had not been signed by the complainant in person.